         Case 1:19-cr-00505-PAC Document 20
                                         19 Filed 05/08/20
                                                  05/07/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      May 7, 2020                    5/8/2020
                                                                                     The May 12 conference is
BY ECF                                                                               adjourned to June 29, 2020
The Honorable Paul A. Crotty                                                         at 12 noon. Time is
United States District Judge                                                         excluded through June 29,
Southern District of New York                                                        2020. SO ORDERED.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. John Michael Tedesco, 19 Cr. 505 (PAC)

Dear Judge Crotty:

        The Government writes, with the consent of defense counsel, to request that the Court (i)
adjourn the conference scheduled in this matter for May 12, 2020, at 11:15 a.m. until a date and
time convenient for the Court in approximately 90 days, and (ii) exclude time under the Speedy
Trial Act, pursuant to Title 18, United States Code, Section 3161(h)(1)(A), between now and the
date of the next conference.

        The Government submits that the ends of justice served by an exclusion of time outweigh
the best interests of the public and the defendant in a speedy trial, because such an exclusion will
allow the parties to continue discussing and working towards a potential pre-trial resolution of this
matter, and it will otherwise also allow the defendant and his counsel additional time to review the
discovery and prepare for any trial in this matter. Defense counsel consents to these requests.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:
                                                      Justin V. Rodriguez
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-2591
cc:    Counsel of record (by ECF)
